Citation Nr: 1411747	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, for the period prior to February 29, 2012.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, for the period prior to February 29, 2012.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder ("PTSD") for the period prior to March 7, 2012.

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with right eye non proliferative retinopathy, erectile dysfunction and hypertension.

5.  Entitlement to an initial compensable evaluation for tinea cruris.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1966, and from November 1967 to March 1968.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Seattle, Washington. In a July 2008 rating decision, the Los Angeles, California, RO denied the Veteran's claim of entitlement to TDIU.  All of the Veteran's claims have now been transferred to the Los Angeles RO.

In an April 2009 letter, the Veteran, via his prior representative, stated that he wished to be scheduled for a Travel Board hearing before a Veterans Law Judge.  In  September 2011, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2012).

In November 2012, the Veteran's representative indicated that he no longer represented the Veteran in any claims that were pending before VA.  The Veteran was apprised by letter dated in January 2014 of his rights to appoint new representation and was afforded a period of 30 days to do so. By letter dated later that month, the Veteran advised the undersigned that he did not desire to appoint a new representative. 

In a November 2012 letter, the Veteran stated that he did not agree with the February 29, 2012 effective date that was used for the implementation of some of his increased ratings claims.  He noted, however, that he did not wish a review of the disability ratings.  The Board interprets this statement as a request for increased disability ratings for the period prior to the most recent effective dates for his peripheral neuropathy and PTSD claims, which are currently February 29, 2012 and March 7, 2012, respectively.  Because the Veteran did not specifically request a dismissal of his appeals for increased ratings for his service-connected diabetes mellitus, type II and tinea cruris, the Board will also consider those claims.

The record reflects that the Veteran has submitted additional evidence to the Board  accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).

In the July 2008 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.  He has since expressed disagreement with the July 2008 rating decision by means of statements dated August 2012 and September 2013.  As a Statement of the Case ("SOC") was not issued on this claim, the claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  Manlincon v. West, 
12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  For the period prior to February 29, 2012, the Veteran's peripheral neuropathy,  right lower extremity, was manifested by no greater than mild, incomplete paralysis.

2.  For the period prior to February 29, 2012, the Veteran's peripheral neuropathy,  left lower extremity, was manifested by no greater than mild, incomplete paralysis.

3.  For the period February 20, 2009 to March 6, 2012, the Veteran's PTSD was manifested by no greater than depressed mood; anxiety; chronic sleep impairment; anger and irritability; impaired impulse control; impairment of short- and long-term memory; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

4.  Throughout the course of the appeal, the Veteran's diabetes mellitus, type II, with right eye non proliferative retinopathy, erectile dysfunction and hypertension, has been manifested by no greater than the use of oral medication, regulation of diet and regulation of activities, without the need to use insulin.

5.  Throughout the course of the appeal, the Veteran's tinea cruris has been manifested by no greater than itching, exfoliation and hyperpigmentation and abnormal texture of less than six (6) square inches, but without evidence of scars or disfigurement or a finding that at least five (5) percent of the entire body or exposed areas of the body have been affected; there is also no evidence that corticosteroids or anything more than topical therapy has ever been used for the condition during the course of the appeal.


CONCLUSIONS OF LAW

1.  For the period prior to February 29, 2012, the criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Codes 8520, 8620 (2012).

2.  For the period prior to February 29, 2012, the criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Codes 8520, 8620 (2012).

3.  Resolving all doubt in favor of the Veteran, the evidence establishes that, for the period February 20, 2009 to March 6, 2012, the criteria for a disability evaluation of 50 percent, and no greater, for PTSD, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus, type II, with right eye non proliferative retinopathy, erectile dysfunction and hypertension, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

5.  The criteria for a compensable disability evaluation for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 ("VCAA")

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated January 2007 and May 2008, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letters also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

When service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated and 38 U.S.C.A. 
§ 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore any defect as to notice is nonprejudicial.   See Dingess, 19 Vet. App. at 490-491.

Notification of the specific rating criteria was provided in the January and April 2009 SOCs, which advised the Veteran of the basis of the RO's denial of higher disability ratings.  
  
VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and a VA compensation and pension examination reports dated February 2007 and February 2009.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that  were relevant to his claims that have not already been associated with the claims folder.

Review of the examination reports demonstrates that the examiners reviewed the complete evidence of record, including the Veteran's service and post-service treatment records, performed comprehensive physical examinations, reviewed diagnostic test results, provided clinical findings detailing the results of the examinations, including information necessary to determine the severity of the Veteran's disabilities.  The examination reports are adequate upon which to base decisions in this case.

Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).  

The Board notes that words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. 
§ 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. §§ 4.2, 4.6.



Initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity and left lower extremity, for the period prior to February 29, 2012

The regulations establish a general formula for diseases of the peripheral nerves.  See 38 C.F.R. § 4.124a (2012).  Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012). The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, DC 8520 (2012).  

During his February 2007 VA/QTC examination, a neurological evaluation demonstrated normal motor function of the lower extremities, with abnormal sensory function in the form of reduced vibration sense in both lower extremities and reduced sensation to touch in the distal left lower extremity.  Right and left lower extremity peripheral pulses were all 2+ (average).  The examiner diagnosed mild peripheral neuropathy of the lower extremities, resulting only in neuralgia, and opined that the condition was at least as likely as not a complication of diabetes.

Subsequent treatment reports show no evidence that the Veteran either sought or received treatment for his bilateral lower extremity peripheral neuropathy during the period between the February 2007 VA/QTC examination and the next VA/QTC examination in February 2009.  

During the February 2009 examination, the Veteran described experiencing tingling and numbness of the feet with persistent extremity coldness.  The neurological evaluation showed motor function within normal limits and sensory function to be abnormal with findings of decreased sensation in the bilateral feet.  Right and left lower extremity peripheral pulses were all 2+.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  It was noted that peripheral nerve involvement was not evident during the examination.  The examiner diagnosed the Veteran with peripheral neuropathy resulting in neuritis.

Treatment reports show no additional treatment of the Veteran's bilateral peripheral neuropathy of the lower extremities following the February 2009 examination.

The preponderance of the evidence is against finding that an initial rating in excess of 10 percent is warranted for either the Veteran's peripheral neuropathy of the right or left lower extremities under DC 8520 for the period prior to February 29, 2012.  As noted above, throughout this time period, the Veteran's lower extremity bilateral peripheral neuropathy was noted as mild.  Although the examiner who performed the February 2009 examination characterized the Veteran's disorder as "neuritis," as discussed above, neuritis, peripheral or cranial, is to be rated on the scale provided for injury of the nerve involved.  There was no evidence of loss of reflexes or muscle atrophy.  Moreover, the Veteran did not describe his peripheral neuropathy at either examination as involving pain.  Rather, he reported experiencing numbness and tingling; his symptoms were largely sensory in nature, without a showing of more significant residuals.  Accordingly, the preponderance of the evidence is against a finding for a higher disability rating for either extremity during this period, as there was no evidence that the Veteran's peripheral neuropathy was moderate or severe in either lower extremity.

The Board has considered the Veteran's statements concerning his bilateral lower extremity peripheral neuropathy.  The Veteran is competent to report lay observable symptoms. However, medical evidence is generally required to address questions requiring medical expertise.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral peripheral neuropathy.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  Here, however, there is no objective evidence that the Veteran has been diagnosed with any other service-connected disease of the peripheral nerves during the course of this appeal.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic codes used herein to evaluate this disability consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for his service-connected bilateral lower extremity peripheral neuropathy during the portion of the period on appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is therefore not for application. Staged ratings are not applicable.  

Entitlement to an initial evaluation in excess of 30 percent for PTSD
 for the period prior to March 7, 2012.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

The Veteran's service-connected PTSD has been evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:
Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

In September 2006, the Veteran presented to the VA Medical Center ("VAMC") for a biopsychosocial assessment.  He denied ever having previous mental health problems, and said that his current complaint stemmed from being arrested about one year earlier "for something I didn't do, and I've been a mess ever[] since."  He reported being very depressed since this incident, stating that he felt his had PTSD symptoms from being in jail for four (4) days.  He also reported experiencing sleep difficulties and was taking a prescription sleep medication.  During the mental status evaluation, his thought process was intact and there was no evidence of hallucinations or delusions.  He was found to have poor insight, but fair judgment.  The diagnosis was depression, not otherwise specified ("NOS"), rule out PTSD.  His assigned GAF score was 55.

In October 2006, the Veteran underwent an evaluation by a psychologist at the VAMC, when he was diagnosed with major depressive disorder, single episode, moderate, and anxiety disorder, NOS.  Although it was noted that his anxiety symptoms were consistent with re-experiencing, the clinician found he did not meet the full criteria for a diagnosis of PTSD.  His assigned GAF score at that time was 45.  

In February 2007, the Veteran was afforded a VA/QTC psychiatric examination.  Although he previously never mentioned experiencing any PTSD symptomatology related to his active duty service (instead, claiming it was related to having been arrested while working as a professional photographer) he then alleged having experiencing sniper fire during service in Vietnam.  His reported symptoms involved frequent recollections, nightmares, flashbacks, trouble sleeping, angry outbursts, exaggerated startle response, depression, anxiety and mild to moderate memory loss.  During the mental status evaluation, his appearance and hygiene were appropriate, speech and communication were normal, but mood, affect and thought process were abnormal.  He denied panic attacks, suicidal or homicidal ideations, hallucinations and delusions, but reported difficulty retaining highly learned materials.  The diagnosis was PTSD, delayed type.  The assigned GAF score was 65.  The examiner opined that his psychiatric symptoms were no greater than mild to moderate.

The Veteran attended occasional outpatient psychiatric treatment at the VAMC following the 2007 examination.  In October 2007, he reported that his medication was helpful with stress during the day and sleep at night.  He also reported being "happy and excited" over receiving VA benefits.  The mental status evaluation showed him to be stable with no deep depression or psychosis.  In April 2008, he reported that he was "doing pretty well," taking medication that helped his sleep and mood.  His mood was euthymic with no evidence of anxiety of psychosis.  In October 2008, he reported feeling better and doing "ok," but having occasional bouts of depression, stress and insomnia when under pressure.  He had a mildly-anxious mood without psychosis.

In February 2009, the Veteran was afforded a second VA/QTC psychiatric examination, and reported experiencing dreams/nightmares, anger and irritability, especially against VA, insomnia, depression, anxiety, diminished social functioning and an exaggerated hyperstartle response.  His appearance and  hygiene were appropriate, but his mood and affect were abnormal, characterized by anxiety and depression.  He reported experienced irritability with angry outbursts, but denied panic attacks, suicidal or homicidal ideations, hallucinations and delusions.  His thought process was abnormal and he had absent, abstract thinking and mild to moderate memory loss.  His assigned GAF score was 55.  

Affording the Veteran the benefit of the doubt, for the period February 20, 2009 to March 6, 2012, the symptoms associated with his PTSD more nearly approximated the criteria required for a 50 percent rating and no more.  During the February 2009 examination, the Veteran reported a worsening of his symptoms, including experiencing depressed mood; anxiety; chronic sleep impairment; anger and irritability; impaired impulse control; impairment of memory (which the examiner characterized as  retention of only highly learned material and forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

While for this portion of the period on appeal, the Veteran did not manifest all of the symptoms suggested for a 50 percent rating under 38 C.F.R. §  4.130, DC 9411, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  However, the increased symptomatology during this portion of the appeals period, combined with the reduced GAF score, make it more likely that his symptoms were more reflective of additional impairment in most areas.

With regard to assigning a higher disability rating for this portion of the period on appeal, the Board has considered whether a 70 or 100 percent disability rating was warranted.  However, there has been no probative medical or lay evidence to suggest that the Veteran had a diminution of social and occupational functioning in "most areas," akin or analogous to those examples as set out in the rating schedule, apart from no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

With respect to the first prong of Thun, the evidence does not suggest an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  Higher evaluations are provided for greater levels of severity of the disorder.  There is no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  For the entirety of the period on appeal, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with right eye non proliferative retinopathy, erectile dysfunction and hypertension.

The Veteran's service-connected diabetes mellitus, type II (with secondary right eye non proliferative retinopathy, erectile dysfunction and hypertension), has been evaluated under DC 7913.  The regulations establish a general rating formula for diabetes mellitus.  Ratings are assigned according to the manifestation of particular symptoms.

The criteria for the current 20 percent rating are:

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.


The criteria for a 40 percent rating are:

Requiring insulin, restricted diet, and regulation of activities.

The criteria for a 60 percent rating are:

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The criteria for a 100 percent rating are:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

In February 2007, the Veteran was afforded a VA/QTC medical examination, when it was noted that he had been diagnosed with diabetes mellitus, type II, for 10 years, was treated with oral medications and had no history of ketoacidosis.  The examiner diagnosed diabetes mellitus, type II, related to military service, and recommended that the Veteran should avoid strenuous activity to prevent a hypoglycemic reaction.  

Although review of subsequent VA treatment reports show that the Veteran was taking continuous medication for his diabetes mellitus, type II, there is no evidence that he was ever placed on insulin, or that his condition required such.

During his February 2009 VA/QTC medical examination, the Veteran reported that he had no history of diabetic ketoacidosis, and reported that his diabetes was treated with a low carbohydrate diet and oral medications.  The examiner found no change in the Veteran's diagnosis since the previous VA examination.

The preponderance of the probative evidence of record is against the Veteran's claim for a disability evaluation in excess of the current 20 percent for service-connected diabetes mellitus, type II.  While the medical evidence shows that the Veteran is currently on a restricted diet and uses oral medication to control his disease (and that the 2007 examiner opined that the Veteran should regulate his activities), there is no competent evidence suggesting that his condition requires the use of insulin.  As there is no credible indication that the Veteran's condition requires the use of insulin, as contemplated by the rating criteria, a 40 percent disability evaluation under DC 7913 is not warranted.

In addition, the Board has considered the criteria for a 60 percent and 100 percent rating.  However, there is no evidence that he is required to make twice monthly visits to his healthcare professionals for treatment of the disease, has episodes of ketoacidosis or hypoglycemic reactions requiring more than one hospitalization per year, requires more than one daily injection of insulin, or requires weekly visits to a diabetic care provider.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's diabetes mellitus, type II, with associated with secondary right eye non proliferative retinopathy, erectile dysfunction and hypertension.   See Butts v. Brown, supra.  However, as there is no evidence that he has been diagnosed with another service-connected disability of the endocrine system, a higher disability evaluation under a related diagnostic code is not applicable.  Under DC 7913, noncompensable complications of diabetes are considered part of the diabetic process, thus, are not rated separately.  See 38 C.F.R. § 4.119, DC 7913, Note (2).  

There is no competent evidence that the Veteran's non proliferative retinopathy causes either visual impairment or incapacitating episodes, such that a compensable disability rating would be warranted.  See 38 C.F.R. § 4.79 (2012), General Rating Formula for diagnostic codes 6000 through 6009.  In addition, while he has been diagnosed with erectile dysfunction, there is no competent evidence that he has  deformity of the penis, for which a compensable rating would be applicable.  See 38 C.F.R. § 4.115b (2012), DC 7522; see also 38 C.F.R. § 4.31.  Moreover, by means of an April 2009 rating decision, he was granted special monthly compensation based on loss of use of a creative organ.  Regarding the Veteran's diagnosis of hypertension, there is no medical evidence of record to demonstrate that his diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or that he has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101. 

In addition to the medical evidence, the Board has also considered the statements of the Veteran that his diabetes mellitus, type II, is of greater severity than the current disability rating contemplates.  He is competent to allege a worsening of what a layperson can report. However, there is no evidence that he has medical knowledge or training that would permit him either to determine the severity of a complex disease, such as diabetes mellitus, such that would require the various medical directives as are considered in the rating criteria. See Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is  the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi; Thun v. Peake, supra.

There is no credible evidence that the Veteran's diabetes mellitus, type II, presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Finally, there is no evidence that the Veteran's has caused marked interference with employment or frequent periods of hospitalization.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The preponderance of the evidence is against the Veteran's claim.  As such, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.  Assignment of staged ratings does not apply.  See Hart, 21 Vet.  App. at 505; Fenderson, 12 Vet. App. at 119.


Entitlement to an initial compensable evaluation for tinea cruris

The Veteran's tinea cruris is rated under DC 7813, which provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  DC 7813 provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

The Veteran's tinea cruris of the inguinal area is rated under DC 7806, which provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated non-compensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

During the Veteran's February 2007 VA/QTC examination, the clinician noted crusty lesions on the groin, which the Veteran said had been present since 1965.  The Veteran reported experiencing itching with symptoms occurring intermittently, only as often as a few times per month, with each occurrence lasting a few days.  The physical examination revealed that the Veteran's skin disorder did not involve any areas of skin exposed to the sun and did not require treatment with systemic therapy, as the Veteran reported that, over the previous 12-month period, he had only used topical medications to treat the condition.  The diagnosis was tinea cruris.

In February 2009, the Veteran had a second VA/QTC general examination, at which time, it was noted that he had tinea cruris on the bilateral groin.  The clinician observed the condition was characterized by exfoliation, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The skin lesion comprised 0 percent of the Veteran's exposed skin and 0.1 percent of his entire body; there were no scars.
In addition to the VA examination reports, the Board has also reviewed the Veteran's VAMC treatment reports for the period through March 2009.  However, these records fail to demonstrate any symptoms not generally noted during the VA examinations.  While treatment records as early as October 2007 show that the Veteran was using triamcinolone acetonide 0.1 percent cream, a synthetic corticosteroid, the treatment reports do not state for which condition it was used.  Moreover, this is a topical corticosteroid, not a systemic corticosteroid treatment. See Merck Manual Online, http://www.merckmanuals.com/professional/
dermatologic_disorders/principles_of_topical_dermatologic_therapy/principles_of_topical_dermatologic_therapy.html?qt=triamcinolone%20acetonide%20tinea%20cruris&alt=sh

The preponderance of the evidence is against the claim.  There has been no evidence during the entirety of the period on appeal to show that at least five percent of the Veteran's entire body or exposed areas were affected by the condition, and there is no evidence that he ever received systemic therapy, such as corticosteroids or immunosuppressive drugs to treat the condition.  These findings are consistent with the noncompensable rating currently assigned to the disorder.  Accordingly, a compensable rating for tinea pedis is not warranted under DC 7806.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's disorder.  See Butts v. Brown, supra.  However, there is no evidence that the Veteran has been diagnosed with any other service-connected skin disability during the course of this appeal.  The Board has considered assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted more than the noncompensable rating currently assigned.  See Hart, 21 Vet.  App. at 505; Fenderson, 12 Vet. App. at 119.

In addition to the medical evidence, the Board has also considered the Veteran's assertion that, because his tinea cruris causes severe itching, a compensable disability rating is warranted.  See notice of disagreement, September 2007.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In denying the Veteran's claim for a higher rating, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi; Thun v. Peake, supra.

The Veteran's tinea cruris does not present such an exceptional disability picture that the available schedular evaluations are inadequate.  Finally, there is no evidence that the Veteran's has caused marked interference with employment or frequent periods of hospitalization as a result of the disorder.  Accordingly, referral of this claim for extraschedular consideration is not indicated.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against the Veteran's claim and the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, for the period prior to February 29, 2012, is not warranted.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, for the period prior to February 29, 2012, is not warranted.

For the period February 20, 2009 to March 6, 2012, entitlement to a disability rating of 50 percent, and no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with right eye non proliferative retinopathy, erectile dysfunction and hypertension is denied.

Entitlement to an initial compensable evaluation for tinea cruris is denied.


REMAND

As noted above, the Veteran has expressed disagreement with the July 2008 rating decision, in which the RO denied entitlement to TDIU.  Accordingly, the case is REMANDED for the following action:

The RO must review the record, including the benefit awarded above as to PTSD. Then Veteran should be provided an SOC on the issue of entitlement to TDIU.  If, and only if, a substantive appeal is filed should this issue be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


